Exhibit 10.1
     May 6, 2010
William E. McCracken
CA, Inc.
World Headquarters
One CA Plaza
Islandia, New York 11749
     Re: Employment Agreement
Dear Bill:
     This is your Employment Agreement (the “Agreement”) with CA, Inc., a
Delaware corporation (the “Company”). It sets forth the terms of your employment
with the Company and its affiliates from time to time (together, the “Group”).
1. Your Position, Performance and Other Activities
     (a) Position. You will be employed in the position of Chief Executive
Officer of the Company. You agree to serve as a member of the Company’s Board of
Directors (the “Board”), as well as a member of any Board committee to which you
may be elected or appointed, and the Company agrees to nominate you to serve as
a member of the Board during the term of your employment under this Agreement.
     (b) Authority, Responsibilities and Reporting. You will have the authority,
responsibilities and reporting relationships that correspond to your position,
including any particular authority, responsibilities and reporting relationships
consistent with your position that the Board may assign to you from time to time
and compliance with such policies of the Company as may be adopted from time to
time.
     (c) Performance. During your employment, you will devote substantially all
of your business time and attention to the Group and will use good faith efforts
to discharge your responsibilities under this Agreement to the best of your
ability. During your employment, your place of performance will be Islandia, New
York and New York, New York or such other place as the Board determines.
     (d) Other Activities. During your employment, you will not render any
business, commercial or professional services to any non-member of the Group.
However, you may (1) serve on corporate, civic or charitable boards, (2) manage
personal investments, or (3) deliver lectures, or fulfill speaking engagements
or teach at educational institutions, so long as (A) these activities do not
interfere with your performance of your responsibilities under this Agreement
and (B) any service on a corporate, civic or charitable board is approved by the
Board.

 



--------------------------------------------------------------------------------



 



2. Term of Your Employment
     Your employment under this Agreement (a) began on January 28, 2010 (the
“Start Date” of this Agreement) and (b) will end at the close of business on the
earlier of (1) the end of the Compensation Period or (2) the effective date of
early termination of your employment. Your “Compensation Period” begins on your
Start Date and is initially scheduled to end on March 31, 2012. Beginning on
April 1, 2012 and on April 1 of each following year, your Compensation Period
will automatically extend for one year unless either you or the Company gives at
least 90 days’ prior notice of non-extension (a “Notice of Non-Renewal”).
References in this Agreement to “your employment” are to your employment under
this Agreement.
3. Your Compensation
     (a) Salary. During your employment, you will receive an annual base salary
(as increased from time to time, your “Salary”). Prior to March 15, 2010, your
only Salary shall be paid to you pursuant to your existing pay arrangements as
Interim Executive Chairman of the Company. Following March 15, 2010, the amount
of your Salary will be $1,000,000. The Compensation Committee of the Board of
Directors (the “Compensation Committee”) may, in its discretion, increase your
Salary in connection with its normal review process. Your Salary will be paid in
accordance with the Group’s normal practices for senior executives.
     (b) Bonus.
     (1) For the period beginning on the Start Date and ending on March 31,
2010, you will be eligible to receive an initial annual cash bonus (your
“Initial Bonus”). The target level for your Initial Bonus will be 125% of your
Salary (your “Target Initial Bonus”), and payment will be equal to your Target
Initial Bonus multiplied by the number of days between your Start Date and
March 31, 2010 divided by 365 (your “Initial Annual Bonus”). Your Initial Annual
Bonus will be paid at the same time as such bonuses are paid to other senior
executives of the Company.
     (2) Beginning with the Company’s 2011 fiscal year, you will be eligible to
receive an annual cash bonus (your “Bonus”) for each fiscal year of the Company
ending during your employment. The target level for your Bonus in each full
fiscal year of your employment will be at least 150% of your Salary (the “Target
Annual Bonus”). Performance metrics used in determining your Bonus payment will
be determined annually by the Compensation Committee and communicated to you no
later than three months into the annual performance period. Your Bonus will be
paid at the same time as such bonuses are paid to other senior executives of the
Company.
     (c) Long-Term Incentive Awards. Beginning with the Company’s 2011 fiscal
year, you will be eligible to receive long-term incentive awards (“Long-Term
Incentive Awards”) as determined by the Company in accordance with the Company’s
Long-Term Incentive Plan (and any successor plan). The target award level under
the Company’s Long-Term Incentive Plan for (i) the Company’s 2011 fiscal year
will be $5,000,000, and (ii) for the Company’s 2012 fiscal year, and each year
thereafter during your employment, will be no less than $5,000,000. Performance
metrics used in determining your Long-Term Incentive Award payment will be

2



--------------------------------------------------------------------------------



 



determined annually by the Compensation Committee and communicated to you no
later than three months into the annual performance period. Your Long-Term
Incentive Awards will be made at the same time as such awards are made to other
senior executives of the Company.
     (d) Sign-On Bonus. Within 30 days following May 6, 2010, you shall receive
a sign-on bonus equal to $1,300,000.
4. Other Employee Benefits
     (a) Vacation. You will be entitled to paid annual vacation consistent with
the Company’s current policy.
     (b) Business Expenses. You will be reimbursed for all business and
entertainment expenses incurred by you in performing your responsibilities under
this Agreement. Any such reimbursements under this Section 4(b) shall be subject
to the Group’s normal practice for senior executives and will be paid to you as
soon as practicable but in no event later than the end of the calendar year
following the year in which such reimbursable expenses were incurred.
     (c) Facilities. During your employment, you will be provided with office
space, facilities, secretarial support and other business services consistent
with your position on a basis that is at least as favorable as that provided to
other senior executives of the Group.
     (d) Indemnification. To the maximum extent permitted by law, the Company
will indemnify you against any actual or threatened action, suit or proceeding,
whether civil, criminal, administrative or investigative, arising by reason of
your status as a director, officer, employee and/or agent of the Group during
your employment. In addition, to the maximum extent permitted by law, the
Company will pay or reimburse any expenses, including reasonable attorneys’
fees, you incur in investigating and defending any actual or threatened action,
suit or proceeding for which you may be entitled to indemnification under this
Section 4(d). However, you agree to repay any expenses paid or reimbursed by the
Company if it is ultimately determined that you are not legally entitled to be
indemnified by the Company. If the Company’s ability to make any payment
contemplated by this Section 4(d) depends on an investigation or determination
by the board of directors of any member of the Group, at your request the
Company will use its best efforts to cause the investigation to be made (at the
Company’s expense) and to have the relevant board reach a determination as soon
as reasonably possible. This indemnification will be at least as favorable as
that provided to other senior executives and directors of the Group.
     (e) Employee Benefit Plans. During your employment, you will be eligible to
participate in the Group’s employee benefit and welfare plans, including plans
providing retirement benefits, medical, dental, hospitalization, life or
disability insurance and 401(k) plan on a basis that is at least as favorable as
that provided to other senior executives of the Group. You shall continue your
current participation in the Company’s Change in Control Severance Policy (the
“CIC Severance Policy”), provided that such participation and any other terms
and conditions related to such participation shall be at the discretion of the
Board in accordance with the terms of such CIC Severance Policy.

3



--------------------------------------------------------------------------------



 



5. Early Termination of Your Employment
     (a) No Reason Required. You or the Company may terminate your employment
early at any time for any reason, or for no reason, subject to compliance with
Section 5(e).
     (b) Termination by the Company for Cause.
     (1) “Cause” means any of the following:
     (A) Your continued failure, either due to willful action or as a result of
gross neglect, to substantially perform your duties and responsibilities to the
Company and its affiliates (the “Group”) under this Agreement (other than any
such failure resulting from your incapacity due to physical or mental illness)
that, if capable of being cured, has not been cured within thirty (30) days
after written notice is delivered to you, which notice specifies in reasonable
detail the manner in which the Company believes you have not substantially
performed your duties and responsibilities.
     (B) Your engagement in conduct which is demonstrably and materially
injurious to the Group, or that materially harms the reputation or financial
position of the Group, unless the conduct in question was undertaken in good
faith on an informed basis with due care and with a rational business purpose
and based upon the honest belief that such conduct was in the best interest of
the Group
     (C) Your indictment or conviction of, or plea of guilty or nolo contendere
to, a felony or any other crime involving dishonesty, fraud or moral turpitude.
     (D) Your being found liable in any SEC or other civil or criminal
securities law action or entering any cease and desist order with respect to
such action (regardless of whether or not you admit or deny liability).
     (E) Your breach of your fiduciary duties to the Group which may reasonably
be expected to have a material adverse effect on the Group. However, to the
extent the breach is curable, the Company must give you notice and a reasonable
opportunity to cure.
     (F) Your (i) obstructing or impeding, (ii) endeavoring to influence,
obstruct or impede or (iii) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, your failure to waive attorney-client
privilege relating to communications with your own attorney in connection with
an Investigation shall not constitute “Cause.”
     (G) Your purposely withholding, removing, concealing, destroying, altering
or by any other means falsifying any material which is requested in connection
with an Investigation.

4



--------------------------------------------------------------------------------



 



     (H) Your disqualification or bar by any governmental or self-regulatory
authority from serving in the capacity contemplated by this Agreement or your
loss of any governmental or self-regulatory license that is reasonably necessary
for you to perform your responsibilities to the Group under this Agreement, if
(a) the disqualification, bar or loss continues for more than thirty (30) days
and (b) during that period, the Group uses its good faith efforts to cause the
disqualification or bar to be lifted or the license replaced. While any
disqualification, bar or loss continues during your employment, you will serve
in the capacity contemplated by this Agreement to whatever extent legally
permissible and, if your employment is not permissible, you will be placed on
leave (which will be paid to the extent legally permissible).
     (I) Your unauthorized use or disclosure of confidential or proprietary
information, or related materials, or the violation of any of the terms of the
Employment and Confidentiality Agreement executed by you or any Company standard
confidentiality policies and procedures, which may reasonably be expected to
have a material adverse effect on the Group and that, if capable of being cured,
has not been cured within thirty (30) days after written notice is delivered to
you by the Company, which notice specifies in reasonable detail the alleged
unauthorized use or disclosure or violation.
     (J) Your violation of the Group’s (i) Workplace Violence Policy or (ii)
policies on discrimination, unlawful harassment or substance abuse.
For this definition, no act or omission by you will be “willful” unless it is
made by you in bad faith or without a reasonable belief that your act or
omission was in the best interests of the Group.
     (c) Termination by you for Good Reason.
     (1) “Good Reason” means any of the following:
     (A) Any material and adverse change in your title;
     (B) Any material and adverse reduction in your authorities or
responsibilities, or your not being a direct report to the Board, other than any
isolated, insubstantial and inadvertent failure by the Company that is not in
bad faith and is cured promptly on you giving the Company notice;
     (C) Any material reduction by the Company in your Base Salary or target
level of Annual Bonus and Long-Term Incentive Awards as set forth in
Sections 3(a), (b) and (c), respectively, other than any such reduction agreed
to by you in writing; or
     (D) The Company’s material breach of this Agreement, including without
limitation, a breach of Section 11(c) or any purported termination by the
Company of your employment that is in breach of this Agreement.

5



--------------------------------------------------------------------------------



 



     ; provided that (i) no alleged action, reduction or breach set forth in
Sections 5(c)(1)(A) — (D) above shall be deemed to constitute “Good Reason”
unless such action, reduction or breach remains uncured, as the case may be,
after the expiration of thirty (30) days following delivery to the Company from
you of a written notice, setting forth such course of conduct deemed by you to
constitute “Good Reason”; (ii) such written notice must be delivered to the
Company within ninety (90) days after you obtain knowledge of such breach
constituting “Good Reason”; and (iii) you must terminate employment within two
years after you obtain knowledge of such breach constituting “Good Reason”. The
Company’s placing you on paid leave for up to ninety (90) consecutive days while
it is determining whether there is a basis to terminate your employment for
Cause will not constitute “Good Reason.”
     (d) Termination on Disability or Death.
     (1) The term “Disability” means your absence from your responsibilities
with the Company on a full-time basis for 180 business days in any consecutive
12 months as a result of incapacity due to mental or physical illness or injury.
If a doctor mutually acceptable to you and the Company determines in good faith
that your Disability has occurred, the Company may give you a Termination
Notice. If within 30 days of the Termination Notice you do not return to
full-time performance of your responsibilities, your employment will terminate.
If you do return to full-time performance in that 30-day period, the Termination
Notice will be cancelled for all purposes of this Agreement. Except as provided
in this Section 5(d), your incapacity due to mental or physical illness or
injury will not affect the Company’s obligations under this Agreement.
     (2) Your employment will terminate automatically on your death. If you die
before your employment starts, all the provisions of this Agreement will also
terminate and there will be no liability of any kind under this Agreement.
     (e) Advance Notice Generally Required. Notwithstanding anything else
contained in this Agreement to the contrary, the Company and you each
acknowledge and agree that your employment with the Company may be terminated by
either the Company upon 30 days’ written notice to you (subject to the
provisions of Section 6 of this Agreement) or by you upon 90 days’ written
notice to the Company (subject to the provisions of Section 6 of this
Agreement), at any time and for any reason, with or without cause or Good
Reason; provided that this Agreement may be terminated immediately for Cause
upon written notice from the Company, subject to compliance with the following
sentence. To terminate you for Cause the Company must deliver to you a copy of a
resolution duly adopted by a majority of the entire Board (excluding you) at a
meeting of the Board called and held for such purpose (after reasonable notice
to you and a reasonable opportunity for you and your counsel to be heard) that
finds that in the good faith opinion of the Board, Cause has occurred and states
the basis for that belief. In addition, this Agreement shall automatically
terminate upon your death or disability (determined in accordance with the
Company’s practices and policies). The Company may determine to waive all or
part of your 90 days’ notice period at its discretion. Upon termination of your
employment for any reason whatsoever, the Company shall have no further
obligations to you other than those set forth in Section 6 of this Agreement and
the continuing obligation to indemnify you as provided in Section 4(d). The
effective date of the Employee’s termination of employment shall be referred to
herein as the “Termination Date.”

6



--------------------------------------------------------------------------------



 



6. The Company’s Obligations in Connection With Your Termination
     (a) General Effect. On termination in accordance with Sections 2 and 5,
your employment will end and the Group will have no further obligations to you
except as provided in this Section 6 and the continuing obligation to indemnify
you as provided in Section 4(d).
     (b) By the Company Without Cause or By You With Good Reason. If, during
your Compensation Period, the Company terminates your employment without Cause
or you terminate your employment for Good Reason:
     (1) The Company will pay you the following as of the end of your
employment: (i) your unpaid Salary through the date of termination, (ii) any
accrued but unpaid expense reimbursement, (iii) any unpaid but awarded Bonus and
(iv) any vested benefits and other amounts that you are otherwise entitled to
receive under any employee benefit plan, policy, practice or program of the
Company or any of its affiliates, shall be payable in accordance with such
employee benefit plan, policy, practice or program, as the case may be, provided
that you shall not be entitled to receive any other payments or benefits in the
nature of severance or termination pay, except as otherwise provided herein
(“Accrued Benefits”).
     (2) Any unvested stock options to purchase shares of the Company’s common
stock granted to you by the Group shall immediately vest as of the date of your
termination, but will not be exercisable prior to their original vesting date
set forth in the award agreement governing such stock options. Each individual
tranche of stock options shall remain exercisable for a period of one (1) year
following their original vesting date.
     (3) You will be eligible to receive the full Bonus for the fiscal year in
which termination occurs, payable at the time bonuses are normally paid and
based upon actual performance of the Company; and
     (4) If your termination occurs on or prior to March 31, 2012, the Company
will continue to pay your Salary in accordance with the Company’s normal payroll
practices through March 31, 2012.
     (5) In addition to the amounts specified in Sections 6(b)(1) — (4) above,
if your termination occurs on or prior to March 31, 2011:
     (A) you shall receive an additional payment in an amount equal to the
payment, if any, under Section 6(b)(3) above, payable at the same time the
payment under Section 6(b)(3) is paid; and
     (B) in recognition of the lost value of your Long-Term Incentive Awards for
any incomplete performance cycles, the Company will award you restricted stock
units with respect to 270,000 shares of the Company’s common stock ( “RSUs”), to
be granted under the Company’s 2007 Incentive Plan. Your RSUs will be fully
vested at the time of grant, but will not be settled or transferable, until 34%,
33% and 33% of the underlying shares of the Company’s

7



--------------------------------------------------------------------------------



 



common stock are delivered to you on the first, second and third anniversaries
of your termination date, respectively.
     (6) In addition to the amounts specified in Sections 6(b)(1) — (4) above,
if your termination occurs after March 31, 2011, but on or prior to March 31,
2012:
     (A) in recognition of the lost value of your Long-Term Incentive Awards for
any incomplete performance cycles, the Company will award you RSUs with respect
to 91,000 shares of the Company’s common stock, to be granted under the
Company’s 2007 Incentive Plan. Your RSUs will be fully vested at the time of
grant, but will not be settled or transferable, until 34%, 33% and 33% of the
underlying shares of the Company’s common stock are delivered to you on the
first, second and third anniversaries of your termination date, respectively.
     (7) All other outstanding awards will be governed by the terms of the
applicable plans and award agreements; provided that, in the case of outstanding
one-year and three-year performance awards under the Company’s 2007 Incentive
Plan, you shall be eligible for special retirement vesting under the provisions
of such plan.
     (c) Company Non-Renewal of Compensation Period. If the Company elects not
to renew your Compensation Period in accordance with Section 2:
     (1) The Company will pay you your Accrued Benefits and Salary through the
end of the Compensation Period.
     (2) You will be eligible to receive the full Bonus for the fiscal year in
which termination occurs, payable at time bonuses are normally paid and based
upon actual performance of the Company.
     (3) Any unvested stock options to purchase shares of the Company’s common
stock granted to you by the Group shall immediately vest as of the date of your
termination, but will not be exercisable prior to their original vesting date
set forth in the award agreement governing such stock options. Each individual
tranche of stock options shall remain exercisable for a period of one (1) year
following their original vesting date.
     (4) In addition to the amounts specified in Sections 6(c)(1) — (3) above,
if the Company elects not to renew your Compensation Period for the one-year
period beginning April 1, 2012 and ending March 31, 2013, in recognition of the
lost value of your Long-Term Incentive Awards for any incomplete performance
cycles, the Company will award you RSUs with respect to 91,000 shares of the
Company’s common stock, to be granted under the Company’s 2007 Incentive Plan.
Your RSUs will be fully vested at the time of grant, but will not be settled or
transferable, until 34%, 33% and 33% of the underlying shares of the Company’s
common stock are delivered to you on the first, second and third anniversaries
of your termination date, respectively.
     (5) All other outstanding awards will be governed by the terms of the
applicable plans and award agreements; provided that, in the case of outstanding
one-year

8



--------------------------------------------------------------------------------



 



and three-year performance awards under the Company’s 2007 Incentive Plan, you
shall be eligible for special retirement vesting under the provisions of such
plan.
     (d) For Cause or Resignation. If the Company terminates your employment for
Cause or you terminate your employment for any reason other than for Good Reason
after providing 90 days’ written notice, the Company will pay your Accrued
Benefits.
     (e) For Your Disability or Death. If, during the Compensation Period, your
employment terminates as a result of your death or Disability:
     (1) The Company will pay your Accrued Benefits.
     (2) The Company will pay you a prorated Bonus for the fiscal year in which
death or Disability occurs, payable at time bonuses are normally paid and based
upon actual performance of the Company.
     (3) Any unvested stock options to purchase shares of the Company’s common
stock granted to you by the Group shall immediately vest as of the date of your
death or Disability, and shall remain exercisable for a period of one (1) year
following the date of your death or Disability.
     (4) All other outstanding awards will be governed by the terms of the
applicable plans and award agreements.
     (f) Change in Control. If there is a “Change in Control,” as defined in the
CIC Severance Policy, and you are entitled to the payments and benefits provided
in the CIC Severance Policy they will reduce (but not below zero) the
corresponding payment or benefit provided under this Agreement. It is the intent
of this provision to pay or to provide to you the greater of the two payments or
benefits but not to duplicate them.
     (g) Condition. The Company will not be required to make the payments and
provide the benefits stated in this Section 6, unless within fifty-five
(55) days following the termination of your employment you execute and deliver
to the Company, and do not revoke, an agreement releasing from all liability
(other than the payments and benefits contemplated by this Agreement) each
member of the Group and any of their respective past or present officers,
directors, employees or agents. This agreement will be in the form normally used
by the Group senior executives at the time.
     (h) Timing. The payments and benefits provided in this Section 6 will begin
within sixty (60) days of the end of your employment, subject to your compliance
with the requirements of Section 6(g), but in any event no later than two and
one-half (2 1/2) months following the end of the year in which your employment
terminates.
     (i) Adjustment. In the event that after the date hereof and the date of
your termination of employment the Company adjusts outstanding RSUs pursuant to
Section 5.3 of the Company’s 2007 Incentive Plan, then the number of shares of
the Company’s common stock underlying your RSU awards in Sections 6(b)(5)(B),
6(b)(6)(A) or 6(c)(4) of this Agreement shall be subject to the same such
adjustment. Any Bonus or Long-Term Incentive Award

9



--------------------------------------------------------------------------------



 



Payment to be made after your termination of employment shall be subject to
negative discretion as determined by the Board; provided, however, that negative
discretion shall only be applied if, and to the extent, it is applied generally
to the executive management team.
7. Proprietary Information
     (a) Definition. “Proprietary Information” means confidential or proprietary
information, knowledge or data concerning (1) the Group’s businesses,
strategies, operations, financial affairs, organizational matters, personnel
matters, budgets, business plans, marketing plans, studies, policies,
procedures, products, ideas, processes, software systems, trade secrets and
technical know-how, (2) any other matter relating to the Group and (3) any
matter relating to clients of the Group or other third parties having
relationships with the Group. Proprietary Information includes (1) information
regarding any aspect of your tenure as an employee of the Group or the
termination of your employment, (2) the names, addresses, and phone numbers and
other information concerning clients and prospective clients of the Group,
(3) investment techniques and trading strategies used in, and the performance
records of, client accounts or other investment products, and (4) information
and materials concerning the personal affairs of employees of the Group. In
addition, Proprietary Information may include information furnished to you
orally or in writing (whatever the form or storage medium) or gathered by
inspection, in each case before or after the date of this Agreement. However,
Proprietary Information does not include information (1) that was or becomes
generally available to the public, other than as a result of a disclosure by
you, directly or indirectly, or as a result of the violation by a third party of
the Group’s confidentiality rights, or (2) that you can establish was
independently developed by you without reference to any Proprietary Information.
     (b) Use and Disclosure. You will obtain or create Proprietary Information
in the course of your involvement in the Group’s activities and may already have
Proprietary Information. You agree that the Proprietary Information is the
exclusive property of the Group, and that, during your employment, you will use
and disclose Proprietary Information only for the Group’s benefit and in
accordance with any restrictions placed on its use or disclosure by the Group.
After your employment, you will not use or disclose any Proprietary Information.
In addition, nothing in this Agreement will operate to weaken or waive any
rights that the Group may have under statutory or common law, or any other
agreement, to the protection of trade secrets, confidential business information
and other confidential information.
     (c) Limitations. Nothing in this Agreement prohibits you from providing
truthful testimony or information concerning the Group to governmental,
regulatory or self-regulatory authorities. Also, the parties (and their
respective employees, representatives and agents) may disclose to any and all
persons, without any limitation of any kind, the tax treatment and tax structure
of this Agreement and all materials of any kind (including opinions and other
tax analysis) that are provided to either party related to such tax treatment
and structure.
8. Ongoing Restrictions on Your Activities
     (a) General Effect. This Section 8 applies during your employment and for
the 24-month period after your employment ends. This Section uses the following
defined terms:

10



--------------------------------------------------------------------------------



 



     “Competitive Enterprise” means any business enterprise that either
(1) engages in any material activity that competes anywhere with any material
activity in which the Group is then engaged or (2) holds a 5% or greater equity,
voting or profit participation interest in any enterprise that engages in such a
competitive activity.
     “Client” means any client or prospective client of the Group to whom you
provided services, or for whom you transacted business, or whose identity became
known to you in connection with your relationship with or employment by the
Group.
     “Solicit” means any direct or indirect communication of any kind,
regardless of who initiates it, that in any way invites, advises, encourages or
requests any person to take or refrain from taking any action. A general
employment advertisement by an entity of which you are a part is excluded from
the definition of Solicit.
     (b) Your Importance to the Group and the Effect of this Section 8. You
acknowledge that:
     (1) In the course of your involvement in the Group’s activities, you will
have access to Proprietary Information and the Group’s client base and will
profit from the goodwill associated with the Group. On the other hand, in view
of your access to Proprietary Information and your importance to the Group, if
you compete with the Group for some time after your employment, the Group will
likely suffer significant harm. In return for the benefits you will receive from
the Group and to induce the Group to enter into this Agreement, and in light of
the potential harm you could cause the Group, you agree to the provisions of
this Section 8. The Company would not have entered into this Agreement if you
did not agree to this Section 8.
     (2) In light of Section 8(b)(1), if you breach any provision of this
Section 8, the loss to the Company would be material but the amount of loss
would be uncertain and not readily ascertainable.
     (3) This Section 8 limits your ability to earn a livelihood in a
Competitive Enterprise and your relationships with Clients. You acknowledge,
however, that complying with this Section 8 will not result in severe economic
hardship for you or your family.
     (c) Your Payment Obligations. If you fail to comply with this Section 8
during the Compensation Period and for a 24-month period thereafter, you will
forfeit all remaining payments owed to you under Section 6.
     (d) Non-Competition. During your Compensation Period and for a 24-month
period after termination of your employment, you will not directly or
indirectly:
     (1) hold a 10% or greater equity, voting or profit participation interest
in a Competitive Enterprise; or

11



--------------------------------------------------------------------------------



 



     (2) associate (including as a director, officer, employee, partner,
consultant, agent or advisor) with a Competitive Enterprise and in connection
with your association engage, or directly or indirectly manage or supervise
personnel engaged, in any activity:
     (A) that is substantially related to any activity that you were engaged in,
     (B) that is substantially related to any activity for which you had direct
or indirect managerial or supervisory responsibility, or
     (C) that calls for the application of specialized knowledge or skills
substantially related to those used by you in your activities;
     in each case, for the Group at any time during the year before the end of
your employment (or, if earlier, the year before the date of determination).
     (e) Non-Solicitation of Clients. During your Compensation Period and for a
24-month period after termination of your employment, you will not attempt to:
     (1) Solicit any Client to transact business with a Competitive Enterprise
or to reduce or refrain from doing any business with the Group (excluding any
business that is not a material activity of the Group),
     (2) transact business with any Client that would cause you to be a
Competitive Enterprise or that would cause any Client to reduce or refrain from
doing any business with the Group, or
     (3) interfere with or damage any relationship between the Group and a
Client.
     (f) Non-Solicitation of Group Employees. During your Compensation Period
and for a 24-month period after termination of your employment, you will not
attempt to Solicit anyone who is then an employee of the Group (or who was an
employee of the Group within the prior three (3) months) to resign from the
Group or to apply for or accept employment with any Competitive Enterprise,
except that you may Solicit your administrative assistant.
     (g) Notice to New Employers. Before you either apply for or accept
employment with any other person or entity while any of Section 8(d), (e) or
(f) is in effect, you will provide the prospective employer with written notice
of the provisions of this Section 8 and will deliver a copy of the notice to the
Group.
9. No Public Statements or Disparagement
You agree that you will not make any public statement that would libel, slander
or disparage any member of the Group or any of their respective past or present
officers, directors, employees or agents. This Section 9 is subject to
Section 7(c).

12



--------------------------------------------------------------------------------



 



10. Effect on Other Agreements; Entire Agreement
This Agreement along with your Interim Executive Chairman pay arrangements are
the entire agreement between you and the Company with respect to the
relationship contemplated by this Agreement and supersedes any earlier
agreement, written or oral, with respect to the subject matter of this
Agreement. In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise or understanding that is not in
this Agreement. You hereby acknowledge that you are not subject to any
obligation which would in any way restrict the performance of your duties
hereunder.
11. Successors
     (a) Payments on Your Death. If you die and any amounts become payable under
this Agreement, we will pay those amounts to your estate.
     (b) Assignment by You. You may not assign this Agreement without the
Company’s consent. Also, except as required by law, your right to receive
payments or benefits under this Agreement may not be subject to execution,
attachment, levy or similar process. Any attempt to effect any of the preceding
in violation of this Section 11(b), whether voluntary or involuntary, will be
void.
     (c) Assumption by any Surviving Company. Before the effectiveness of any
merger, consolidation, statutory share exchange or similar transaction
(including an exchange offer combined with a merger or consolidation) involving
the Company (a “Reorganization”) or any sale, lease or other disposition
(including by way of a series of transactions or by way of merger,
consolidation, stock sale or similar transaction involving one or more
subsidiaries) of all or substantially all of the Company’s consolidated assets
(a “Sale”), the Company will cause (1) the Surviving Company to unconditionally
assume this Agreement in writing and (2) a copy of the assumption to be provided
to you. After the Reorganization or Sale, the Surviving Company will be treated
for all purposes as the Company under this Agreement. The “Surviving Company”
means (i) in a Reorganization, the entity resulting from the Reorganization or
(ii) in a Sale, the entity that has acquired all or substantially all of the
assets of the Company.
12. Disputes
     (a) Employment Matter. This Section 12 applies to any controversy or claim
between you and the Group arising out of or relating to or concerning this
Agreement or any aspect of your employment with the Group or the Seller or the
termination of that employment (together, an “Employment Matter”).
     (b) Mandatory Arbitration. Subject to the provisions of this Section 12,
any Employment Matter will be finally settled by arbitration in the County of
New York administered by the American Arbitration Association under its
Commercial Arbitration Rules then in effect. However, the rules will be modified
in the following ways: (1) the decision must not be a compromise but must be the
adoption of the submission by one of the parties, (2) each arbitrator will agree
to treat as confidential evidence and other information presented to the same
extent as the information is required to be kept confidential under Section 7,
(3) there will be no authority to amend or modify the terms of this Agreement
except as

13



--------------------------------------------------------------------------------



 



provided in Section 14(c) (and you and the Group agree not to request any such
amendment or modification), (4) a decision must be rendered within 10 business
days of the parties’ closing statements or submission of post-hearing briefs and
(5) the arbitration will be conducted before a panel of three arbitrators, one
selected by you within 10 days of the commencement of arbitration, one selected
by the Company in the same period and the third selected jointly by these
arbitrators (or, if they are unable to agree on an arbitrator within 30 days of
the commencement of arbitration, the third arbitrator will be appointed by the
American Arbitration Association; provided that the arbitrator shall be a
partner or former partner at a nationally recognized law firm).
     (c) Limitation on Damages. You and the Group agree that there will be no
punitive damages payable as a result of any Employment Matter and agree not to
request punitive damages.
     (d) Injunctions and Enforcement of Arbitration Awards. You or the Group may
bring an action or special proceeding in a state or federal court of competent
jurisdiction sitting in the County of New York to enforce any arbitration award
under Section 12(b). Also, the Group may bring such an action or proceeding, in
addition to its rights under Section 12(b) and whether or not an arbitration
proceeding has been or is ever initiated, to temporarily, preliminarily or
permanently enforce any part of Sections 7 and 8. You agree that (1) your
violating any part of Sections 7 and 8 would cause damage to the Group that
cannot be measured or repaired, (2) the Group therefore is entitled to an
injunction, restraining order or other equitable relief restraining any actual
or threatened violation of those Sections, (3) no bond will need to be posted
for the Group to receive such an injunction, order or other relief, (4) no proof
will be required that monetary damages for violations of those Sections would be
difficult to calculate and that remedies at law would be inadequate and (5) the
General Counsel of the Company is irrevocably appointed as your agent for
service of process in connection with any such action or proceeding (the General
Counsel will promptly advise you of any such service of process).
     (e) Jurisdiction and Choice of Forum. You and the Group irrevocably submit
to the exclusive jurisdiction of any state or federal court located in the
County of New York over any Employment Matter that is not otherwise arbitrated
or resolved according to Section 12(b). This includes any action or proceeding
to compel arbitration or to enforce an arbitration award. Both you and the Group
(1) acknowledge that the forum stated in this Section 12(e) has a reasonable
relation to this Agreement and to the relationship between you and the Group and
that the submission to the forum will apply even if the forum chooses to apply
non-forum law, (2) waive, to the extent permitted by law, any objection to
personal jurisdiction or to the laying of venue of any action or proceeding
covered by this Section 12(e) in the forum stated in this Section, (3) agree not
to commence any such action or proceeding in any forum other than the forum
stated in this Section 12(e) and (4) agree that, to the extent permitted by law,
a final and non-appealable judgment in any such action or proceeding in any such
court will be conclusive and binding on you and the Group. However, nothing in
this Agreement precludes you or the Group from bringing any action or proceeding
in any court for the purpose of enforcing the provisions of Sections 12(b) and
this 12(e).
     (f) Waiver of Jury Trial. To the extent permitted by law, you and the Group
waive any and all rights to a jury trial with respect to any Employment Matter.

14



--------------------------------------------------------------------------------



 



     (g) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed entirely within that State.
     (h) Costs. To the extent permitted by law, the Company will reimburse any
reasonable expenses, including reasonable attorneys’ fees, you incur as a result
of any Employment Matter, provided that you prevail on a material issue in such
dispute. Additionally, the Company will reimburse your reasonable attorneys’
fees, not to exceed $50,000, incurred to negotiate this Employment Agreement.
Any reimbursements made to you by the Company under this Section 12(h) will be
paid to you as soon as practicable but in no event later than the end of the
calendar year following the year in which such reimbursable expenses were
incurred.
13. Representations.
     (a) You represent that your employment hereunder will not violate any law
or duty by which you are bound, and will not conflict with or violate any
agreement or instrument to which you are a party or by which you are bound.
     (b) You acknowledge that (1) all cash and equity incentive awards granted
to you shall be subject to recapture under the Company’s clawback policy as
currently in effect and as may be amended from time to time and (2) you will be
subject to the Company’s stock ownership guidelines as currently in effect and
as may be amended from time to time.

14.   General Provisions.

     (a) Construction.
     (1) References (A) to Sections are to sections of this Agreement unless
otherwise stated; (B) to any contract (including this Agreement) are to the
contract as amended, modified, supplemented or replaced from time to time;
(C) to any statute, rule or regulation are to the statute, rule or regulation as
amended, modified, supplemented or replaced from time to time (and, in the case
of statutes, include any rules and regulations promulgated under the statute)
and to any section of any statute, rule or regulation include any successor to
the section; (D) to any governmental authority include any successor to the
governmental authority; (E) to any plan include any programs, practices and
policies; (F) to any entity include any corporation, limited liability company,
partnership, association, business trust and similar organization and include
any governmental authority; and (G) to any affiliate of any entity are to any
person or other entity directly or indirectly controlling, controlled by or
under common control with the first entity.
     (2) The various headings in this Agreement are for convenience of reference
only and in no way define, limit or describe the scope or intent of any
provisions or Sections of this Agreement.
     (3) Unless the context requires otherwise, (A) words describing the
singular number include the plural and vice versa, (B) words denoting any gender
include all

15



--------------------------------------------------------------------------------



 



genders and (C) the words “include,” “includes” and “including” will be deemed
to be followed by the words “without limitation.”
     (4) It is your and the Group’s intention that this Agreement not be
construed more strictly with regard to you or the Group.
     (b) Withholding. You and the Group will treat all payments to you under
this Agreement as compensation for services. Accordingly, the Group may withhold
from any payment any taxes that are required to be withheld under any law, rule
or regulation.
     (c) Severability. If any provision of this Agreement is found by any court
of competent jurisdiction (or legally empowered agency) to be illegal, invalid
or unenforceable for any reason, then (1) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (2) the remainder of this Agreement will
not be affected. In particular, if any provision of Section 8 is so found to
violate law or be unenforceable because it applies for longer than a maximum
permitted period or to greater than a maximum permitted area, it will be
automatically amended to apply for the maximum permitted period and maximum
permitted area.
     (d) No Set-off or Mitigation. Except as provided in Section 8(c) or if your
employment is terminated by the Company for Cause, your and the Company’s
respective obligations under this Agreement will not be affected by any set-off,
counterclaim, recoupment or other right you or any member of the Group may have
against each other or anyone else. You do not need to seek other employment or
take any other action to mitigate any amounts owed to you under this Agreement.
     (e) Notices. All notices, requests, demands and other communications under
this Agreement must be in writing and will be deemed given (1) on the business
day sent, when delivered by hand or facsimile transmission (with confirmation)
during normal business hours, (2) on the business day after the business day
sent, if delivered by a nationally recognized overnight courier or (3) on the
third business day after the business day sent if delivered by registered or
certified mail, return receipt requested, in each case to the following address
or number (or to such other addresses or numbers as may be specified by notice
that conforms to this Section 14(e)):
     If to you, to your address then on file with the Company’s payroll
department.
     If to the Company or any other member of the Group, to:
CA, Inc.
World Headquarters
One CA Plaza
Islandia, New York 11749
Attention: General Counsel
Facsimile: (631) 342-4865

16



--------------------------------------------------------------------------------



 



     (f) Consideration. This Agreement is in consideration of the mutual
covenants contained in it. You and the Group acknowledge the receipt and
sufficiency of the consideration to this Agreement and intend this Agreement to
be legally binding.
     (g) Amendments and Waivers. Any provision of this Agreement may be amended
or waived but only if the amendment or waiver is in writing and signed, in the
case of an amendment, by you and the Company or, in the case of a waiver, by the
party that would have benefited from the provision waived. Except as this
Agreement otherwise provides, no failure or delay by you or the Group to
exercise any right or remedy under this Agreement will operate as a waiver, and
no partial exercise of any right or remedy will preclude any further exercise.
     (h) Third-Party Beneficiaries. Subject to Section 11, this Agreement will
be binding on, inure to the benefit of and be enforceable by the parties and
their respective heirs, personal representatives, successors and assigns. This
Agreement does not confer any rights, remedies, obligations or liabilities to
any entity or person other than you and the Company and your and the Company’s
permitted successors and assigns, although (1) this Agreement will inure to the
benefit of the Group and (2) Section 11(a) will inure to the benefit of the most
recent persons named in a notice under that Section.
     (i) Counterparts. This Agreement may be executed in counterparts, each of
which will constitute an original and all of which, when taken together, will
constitute one agreement. However, this Agreement will not be effective until
the date both parties have executed this Agreement.
     (j) Section 409A. The parties agree that this Agreement is intended to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder (“Section 409A”) or
an exemption from Section 409A. In the event that after execution of this
Agreement either party makes a determination inconsistent with the preceding
sentence, it shall promptly notify the other party of the basis for its
determination. The parties agree to renegotiate in good faith the terms of this
Agreement at no additional cost to the Company, if you determine that this
Agreement as structured would have adverse tax consequences to you under
applicable law. To extent that you would otherwise be entitled to any payment
under this Agreement or any plan or arrangement of the Company or its
affiliates, that constitutes “deferred compensation” subject to Section 409A and
that if paid during the six months beginning on the Termination Date would be
subject to the Section 409A additional tax because you are a “specified
employee” (within the meaning of Section 409A and as determined by the Company),
the payment will be paid to you on the earlier of the six-month anniversary of
the Termination Date, a change in ownership or effective control of the Company
(within the meaning of Section 409A and to the extent permitted by Section 409A)
or your death. Similarly, to the extent that you would otherwise be entitled to
any benefit (other than a payment) during the six months beginning on the
Termination Date that would be subject to the Section 409A additional tax, the
benefit will be delayed and will begin being provided on the earlier of the
six-month anniversary of the Termination Date, a change in ownership or
effective control of the Company (within the meaning of Section 409A and to the
extent permitted by Section 409A) or your death. In addition, any payment or
benefit due upon a termination of employment that represents a “deferral of
compensation” within the meaning of Section 409A shall be paid or provided to
you only upon a “separation from service” as defined in Treas. Reg.

17



--------------------------------------------------------------------------------



 



1.409A-1(h). To the extent applicable, each severance payment made under this
Agreement shall be deemed to be separate payments, amounts payable under
Section 6 of this Agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treas. Reg. 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation
pay plans,” including the exception under subparagraph (iii)) and other
applicable provisions of Treas. Reg. 1.409A-1 through 1.409A-6.
          Notwithstanding anything to the contrary in this Agreement or
elsewhere, any payment or benefit under this Agreement or otherwise that is
exempt from Section 409A pursuant to Treas. Reg. 1.409A-1(b)(9)(v)(A) or
(C) shall be paid or provided to you only to the extent that the expenses are
not incurred, or the benefits are not provided, beyond the last day of the
second taxable year following the taxable year in which the “separation from
service” occurs; and provided further, that such expenses shall be reimbursed no
later than the last day of the third taxable year following the taxable year in
which your “separation from service” occurs. Except as otherwise expressly
provided herein, to the extent any expense reimbursement or the provision of any
in-kind benefit under this Agreement is determined to be subject to
Section 409A, the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), in no
event shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which you incurred such expenses, and in no event
shall any right to reimbursement or the provision of any in-kind benefit be
subject to liquidation or exchange for another benefit.

         
Accepted and agreed to:
  Very truly yours,       
/s/ William E. McCracken
 
  /s/ Andrew Goodman
 
    
William E. McCracken

May 6, 2010
  Andrew Goodman
Executive Vice President, Global Human Resources
CA, Inc.    

18